Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00768-CV

                               IN THE INTEREST OF J.H.D., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-14326
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 4, 2019

DISMISSED FOR LACK OF JURISDICTION

           Sara Elizabeth Tolleson timely appealed a final order in a suit affecting the parent-child

relationship. Tolleson has now filed a “Notice of Nonsuit Without Prejudice,” stating that the trial

court granted her motion for new trial and to set aside the appealed order. Because there is no

longer an appealable order, we construe the pleading as a motion to dismiss the appeal for lack of

jurisdiction. We grant the motion and dismiss the appeal.

                                                    PER CURIAM